        Case 6:20-cv-01204-MK      Document 7     Filed 07/29/20   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




MICHAEL T. KALI,                                          Case No. 6:20-cv-01204-MK
                                                            OPINION AND ORDER
             Plaintiff,

      vs.

CENTRAL INTELLIGENCE AGENCY,

             Defendant.


AIKEN, District Judge:

      Plaintiff Michael T. Kali filed this action pro se against the Central Intelligence

Agency (“CIA”). Plaintiff alleges that CIA agents have been harassing him with

investigations since 2006 and, in doing so, have interfered with his employment as a

Structural Engineer. He asserts claims against the CIA for (1) “violation of civil

rights and unlawful retaliation”; (2) negligent infliction of emotional distress; (3)

negligence and negligent supervision; (4) “outrage”; (5) tortious interference; and (6)

civil conspiracy. Attachment to Compl. at 3–5 (doc. 1 ex. 1). Now before the Court is

plaintiff’s Motion for Preliminary Injunction (doc. 4). Plaintiff’s Motion is DENIED

without prejudice due to several deficiencies.



Page 1 – OPINION AND ORDER
         Case 6:20-cv-01204-MK       Document 7     Filed 07/29/20   Page 2 of 3




       First, plaintiff’s motion does not appear to ask for an injunction. A preliminary

injunction is a court order, aimed a party that seeks to preserve the status quo and

prevent irreparable loss of rights before a ruling on the merits. Sierra On Line, Inc.

v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984); see also 16 CHARLES

ALAN WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER, FEDERAL PRACTICE                    AND


PROCEDURE § 3922 (3d ed. 2012) (an injunction is a court order “directed to a party,

enforceable by contempt, and designed to accord or protect some or all of the

substantive relief sought by a complaint in more than temporary fashion” (internal

quotation marks omitted)). Plaintiff’s motion does not appear to ask the Court to

order the CIA to do (or not do) anything. Instead, under the “Relief” portion of the

Motion, which instructs pro se plaintiffs to “[s]tate briefly and precisely what

damages or other relief the plaintiff ask the court to order[,]” plaintiff lists only money

damages that he believes he is entitled to. Doc. 4 at 5.

       Second, because plaintiff seeks only money damages, in both his motion and

Complaint, the motion fails to show that he is entitled to the “extraordinary remedy”

provided by a preliminary injunction. See Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 22 (2008) (a preliminary injunction is an “extraordinary remedy that may only

be awarded upon a clear showing that the plaintiff is entitled to such relief”). In

Winter v. Natural Resources Defense Council, Inc., the Supreme Court explained that

a plaintiff seeking a preliminary injunction generally must show (1) he or she is likely

to succeed on the merits; (2) he or she is likely to suffer irreparable harm in the

absence of preliminary relief; (3) the balance of equities tips in his or her favor; and




Page 2 – OPINION AND ORDER
            Case 6:20-cv-01204-MK          Document 7        Filed 07/29/20      Page 3 of 3




(4) that an injunction is in the public interest. Id. at 20.1 Because plaintiff seeks only

money damages from the CIA, he has failed to demonstrate even a threshold showing

of irreparable harm. Legal remedies must be plainly inadequate and money damages

are not an irreparable harm that would require the extraordinary equitable remedy

of a preliminary injunction. See Los Angeles Mem’l Coliseum Comm’n v. Nat. Football

League, 634 F.2d 1197, 1202 (9th Cir. 1980) (citing Sampson v. Murray, 415 U.S. 61,

88 (1974)).

        For these reasons, the court DENIES plaintiff’s Motion for Preliminary

Injunction (doc. 4) without prejudice. Plaintiff may seek to remedy the deficiencies

outlined above and file a renewed motion for preliminary injunction, if he still wants

to seek preliminary injunctive relief from this Court. Plaintiff is encouraged to review

Federal Rule of Civil Procedure 65, which governs injunctions and restraining orders,

before filing his renewed motion. Plaintiff is also advised that the District of Oregon’s

website has a Handbook for Self-Represented Parties available.                          U.S. DISTRICT

COURT: DISTRICT       OF   OREGON, REPRESENTING YOURSELF                IN   COURT (Mar. 31, 2020),

https://ord.uscourts.gov/index.php/2015-02-10-16-10-22/information-about-

representing-yourself (last visited July 28, 2020).

        IT IS SO ORDERED and DATED this 29th day of July 2020.

                                   ________/s/ Ann Aiken________
                                            Ann Aiken
                                   United States District Judge

        1In the Ninth Circuit, a preliminary injunction may also be granted “if there is a likelihood of
irreparable injury to plaintiff’ there are serious questions going to the merits; the balance of hardships
tips sharply in favor of the plaintiff; and the injunction is in the public interest.” M.R. v. Dreyfus, 697
F.3d 706, 725 (9th Cir. 2012). In either case, a plaintiff must establish a likelihood of irreparable
injury.



Page 3 – OPINION AND ORDER
